DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 5 states that the battery system further comprises a plurality of pressure sensors for detecting “liquid” pressures of the thermal management fluid. However, neither Claim 5, nor any other Claim from which Claim 5 depends, states that the thermal management fluid is in fact a liquid (e.g. while a liquid is clearly an example of a fluid, a gas is also an example of a fluid which is not simultaneously a liquid). Accordingly, Claim 5 is rendered particularly indefinite insofar as it is unclear, based on the claimed functionality of the pressure sensors, if the thermal management fluid is or is not explicitly required to be a liquid. For the purposes of examination, and in light of the instant 

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 7 states that each sensing unit of the battery system further comprises a pressure sensor for detecting “liquid” pressure of the thermal management fluid. However, neither Claim 7, nor any other Claim from which Claim 7 depends, states that the thermal management fluid is in fact a liquid (e.g. while a liquid is clearly an example of a fluid, a gas is also an example of a fluid which is not simultaneously a liquid). Accordingly, Claim 7 is rendered particularly indefinite insofar as it is unclear, based on the claimed functionality of the pressure sensor, if the thermal management fluid is or is not explicitly required to be a liquid. For the purposes of examination, and in light of the instant specification, it will be interpreted that the thermal management fluid is a liquid for purposes of Claim 7 (and dependent Claims 8-10). Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albright (US 2010/0104927).

Regarding Claim 1, Albright teaches a battery system for an electric vehicle (Abstract, [0002], [0033], [0054]). As illustrated in Figures 1-3, Albright teaches that the battery system comprises at least one battery module (79) which includes a plurality of battery cells (37) therein ([0033], [0047]-[0051]). As illustrated in Figure 3, Albright teaches that the battery module comprises an “outer casing” (i.e. the combination of spacers (38) and end spacers (38’) which bound said spacers on opposing ends of the battery module and encase the battery cells therein) which define therein an accommodation space for accommodation of the battery cells ([0048]-[0051]). As illustrated in Figures 11-15, Albright teaches that the outer casing is configured to permit a heat transfer liquid (47) (“thermal management fluid”) to flow through the accommodation space to provide thermal management to the battery cells ([0034], [0043]-[0045], [0053]). As illustrated in Figures 3-4, 8-10, Albright teaches that the battery system comprises a “management module” coupled to the battery module, wherein the management module comprises, at least, a case (34) defining an inner chamber therein which permits the heat transfer liquid to flow through the inner chamber, and a circuit board (46) that is coupled to the battery module and mounted in the inner chamber of the case ([0033]-[0034], [0045], [0051]-[0053]). As illustrated in Figures 3-4, Albright teaches that the circuit board, which is coupled to the battery module, comprises a plurality of “sensing units” which collect information on the battery cells (e.g. voltage and current sensors) and on the heat transfer fluid (e.g. heat sensors (73)) ([0051]). Albright teaches that the heat transfer fluid entirely floods the interior of the case such that battery module and the circuit board are submerged in the heat transfer liquid (which, consequently, indicates that the plurality of “sensing units” are also submerged in the heat transfer liquid) ([0033]-[0034], [0045], [0051], [0053]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Albright (US 2010/0104927), and further in view of Tucker (US 2017/0279172).

Regarding Claim 2, Albright teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 7-9, 11-15, Albright teaches that the case comprises a plurality of battery modules therein which are stacked on each other, wherein each battery module is constructed in the manner as previously described (See Claim 1) ([0052]-[0053]). As illustrated in Figures 1-3, Albright teaches that each battery cell of each battery module has a positive first terminal (50) and a 
Albright does not explicitly teach that the battery modules comprise a first connection bar unit which electrically connects together each positive first terminal, and a second connection bar unit which electrically connects together each negative second terminal.
However, Tucker teaches a battery system for an electric vehicle (Abstract, [0001]). As illustrated in Figure 1, Tucker teaches that the battery system comprises a battery module (100), wherein the battery module comprises a plurality of battery cells (102) therein ([0029]). As illustrated in Figures 2-3, Tucker teaches that each battery comprises a first and second terminal ([0030]-[0031]). As illustrated in Figure 2, Tucker teaches that the first terminals of each battery cell are electrically connected together by a first connection bar unit (116) comprising a plurality of first connection bars (118), wherein the plurality of first connection bars are physically and electrically connected to the first terminals of the battery cells ([0030]). Tucker teaches that the first connection bars are, for example, an integral component of the first connection bar unit ([0030]). Similarly, and as illustrated in Figure 3, Tucker teaches that the second terminals of each battery cell are electrically connected together by a second connection bar unit (122) constructed in a similar manner as the first connection bar unit (i.e. the second connection bar unit comprises a plurality of second connection bars, wherein the plurality of second connection bars are physically and electrically connected to the second terminals of the battery cells, and further wherein the plurality of second connection bars are, for example, an integral component of the second connection bar unit) ([0031]). Tucker teaches that first and second connection bar units may readily be connected to an external system, such as a BMS, which monitors the health, safety, and balancing of the battery cells ([0030]). Furthermore, Tucker teaches that the first and second 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the battery modules of Albright such that they, collectively, further comprise (1) a first connection bar unit, as taught by Tucker, comprising a plurality of structurally integrated first connection bars which physically and electrically connect to the positive first terminal of each battery cell, and (2) a second connection bar unit, as taught by Tucker, comprising a plurality of structurally integrated second connection bars which physically and electrically connect to the negative second terminal of each battery cell, given that such a modification would allow for the plurality of battery modules to be electrically interconnected with one another, allow for physical and electrical interconnections of the battery cells to be made/facilitated using structurally integrated connection mechanisms (i.e. connection bar units comprising structurally integrated connection bars), and also readily allow for connections to be made to an external system which monitors the health, safety, and balancing of the cells, as taught by Tucker.

Regarding Claim 3, Albright, as modified by Tucker, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the plurality of battery modules are stacked on each other within the case and are electrically connected to each other through the first and second connection bar units (See Claim 2). As illustrated in Figures 11-15 of Albright, the heat transfer liquid flows through the accommodation spaces of each outer casing of each battery module in sequence via a heat transfer liquid inlet (35) and heat transfer liquid outlet ([0033]). As illustrated in Figures 8-10 of Albright, the case is coupled, at least, to a leading battery module to permit the heat transfer liquid to flow through the inner chamber ([0033], [0052]). As illustrated in Figures 7-9, the circuit board (“management circuit 

Regarding Claim 4, Albright, as modified by Tucker, teaches the instantly claimed invention of Claim 3, as previously described.
As illustrated in Figures 8-10, 11-15 of Albright, the case is coupled, at least, to the outer casing of the leading battery module to permit the heat transfer liquid in the inner chamber to be introduced into the accommodation space of the leading battery module ([0033], [0052]-[0053]).

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Albright (US 2010/0104927), and further in view of Tucker (US 2017/0279172) and Keilman et al. (US 2009/0205432) and Nishihara (US 2014/0329121) and Jalilevand et al. (US 2017/0358833).

	Regarding Claim 5, Albright, as modified by Tucker, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the first connection bar unit comprises a plurality of structurally integrated first connection bars which physically and electrically connect to the positive first terminal of each battery cell (See Claim 2). As previously described, and illustrated in Figure 4 of Albright, the sensing units comprise a plurality of heat sensors (73) (“temperature sensors”) which are disposed respectively in the accommodation spaces for detecting temperatures of the heat transfer liquid, 
	Albright, as modified by Tucker, does not explicitly teach that the sensing units comprise a plurality of pressure sensors disposed in the accommodation spaces for detecting liquid pressures of the heat transfer liquid, wherein the pressure sensors are electrically connected to a respective circuit board to permit data communication between the pressure sensors and the respective circuit board.
	However, Keilman teaches a pressure sensing system comprising a MEMs pressure sensor (Abstract, [0002]). As illustrated in Figures 1-4, Keilman teaches that the pressure sensing system comprises a MEMs pressure sensor therein, wherein the MEMs pressure sensor is electrically connected to a circuit board (108) such that data communication is permitted between the MEMs pressure sensor and the circuit board ([0012]-[0013], [0016], [0020]). Keilman teaches that pressure sensing system allows for liquid pressure measurements to be taken on a liquid in which the pressure sensing system is disposed, and in particular, Keilman teaches that MEMs pressure sensors are advantageous because of their small size ([0004], [0012]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further position a plurality of pressure sensing systems (“pressure sensors”), as taught by Keilman, in the accommodation spaces of Albright, as modified by Tucker, and further electrically connect said pressure sensing systems to a respective circuit board of Albright, as modified by Tucker, to permit data communication between the pressure sensing systems and the respective circuit board, given not only because the pressure sensing systems would allow for the detection and measurement of liquid pressures of the heat transfer liquid present within the accommodation spaces, but also because the MEMs pressure sensors comprised in the pressure sensing systems are specifically advantageous because of their small size, as taught by Keilman.

	However, Nishihara teaches a power supply device (Abstract, [0001]). As illustrated in Figures 1-2, Nishihara teaches that the power supply device comprises a plurality of battery cells (1) which are electrically connected to one another via bus bars (27) ([0032]-[0036]). Nishihara teaches that the power supply device further comprises a circuit board (26) mounted on the battery cells, wherein the circuit board comprises a monitoring circuit (28) that is mounted on the circuit board ([0010], [0035]-[0037]). Nishihara teaches that the monitoring circuit is, ultimately, electrically connected to at least a plurality of the bus bars ([0037]-[0038]). Nishihara teaches that among other capabilities, the monitoring circuit advantageously monitors and determines the voltage and current states of not only the individual battery cells themselves, but also the voltage and current states across battery cells which are electrically connected to one another via the bus bars ([0035]-[0038]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further mount a monitoring circuit (“connectivity sensor”), as taught by Nishihara, on the circuit boards of Albright, as modified by Tucker and Keilman, and further electrically connect said monitoring circuit to the plurality of first connection bars of each battery module (which necessarily includes the leading battery module) of Albright, as modified by Tucker and Keilman, given that such a modification would allow for monitoring and determination of the voltage and current states of not only each individual battery cell, but also the voltage and current states across battery cells electrically connected to one another via the plurality of first connection bars (i.e. measurements which would monitor and detect, at least “an electrical resistance between the two first connection bars” of the leading battery module). It is noted that while the instant Claim requires the 
	Albright, as modified by Tucker and Keilman and Nishihara, does not explicitly teach that the sensing units comprise a flow meter mounted on a respective circuit board for detecting a flow rate of the heat transfer liquid.
	However, Jalilevand teaches an electric vehicle comprising a coolant system and a plurality of batteries therein (Abstract, [0011]-[0013]). As illustrated in Figures 1-2, Jalilevand teaches that the coolant system and batteries are in communication with a controller (100) ([0011]-[0013], [0023]-[0025], [0035]). Jalilevand teaches that the controller is further configured, for example, to directly measure the flow rate of the coolant in the coolant system via a flow rate sensor ([0035]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would mount a flow rate sensor (“flow meter”), as taught by Jalilevand, on each respective circuit board of Albright, as modified by Tucker and Keilman and Nishihara, given that the provision of such flow rate sensors would allow for direct measurements of the flow rate of the heat transfer fluid flowing throughout within the battery system.

	Regarding Claim 6, Albright, as modified by Tucker and Keilman and Nishihara and Jalilevand, teaches the instantly claimed invention of Claim 5, as previously described.
	As previously described, the pressure sensors of the pressure sensing systems are MEMs pressure sensors (“atmospheric MEMS sensors”) (See Claim 5).

Allowable Subject Matter

Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Instant Claim 7 further limits the structure of the battery system (of Claim 4) by requiring that the management module includes a plurality of sensing units which are each disposed in the accommodation spaces of the battery modules, wherein each sensing unit further includes a printed circuit board that is, in turn, specifically disposed in a respective accommodation space. Furthermore, instant Claim 7 requires that each of said printed circuit boards also includes a connectivity sensor, flow meter, pressure sensor, and temperature sensor mounted thereon (wherein each of said sensors/meters functions in the instantly claimed manner). In other words, Claim 7 requires that each and every claimed sensing unit of the management module comprises its own printed circuit board having the aforementioned structural components mounted thereon, wherein each and every claimed sensing unit itself is disposed on the accommodation spaces of the battery modules.

The closest prior art references of record relevant to instant Claim 7 are Albright (US 2010/0104927), Tucker (US 2017/0279172), Keilman et al. (US 2009/0205432), Nishihara (US 2014/0329121), and Jalilevand et al. (US 2017/0358833).

As previously described, the battery system of Albright, as modified by Tucker and Keilman and Nishihara and Jalilevand, comprises a management module which is closest in structure to that of instant Claim 7 (See the previous rejection of Claim 5 in view of Albright, as modified by Tucker and Keilman and Nishihara and Jalilevand). While the management module of said prior art references includes a plurality of discrete “sensing units” (i.e. heat sensor, pressure sensing system, monitoring 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729